              Case 2:20-mj-00800-BAT Document 5 Filed 02/12/21 Page 1 of 3




 1                                                        Magistrate Judge Brian A. Tsuchida
 2
 3
 4
 5
 6
 7
                        UNITED STATES DISTRICT COURT FOR THE
 8
                          WESTERN DISTRICT OF WASHINGTON
 9                                  AT SEATTLE
10
11    IN THE MATTER OF THE EXTRADITION                  NO. MJ20-800
      OF RODERICK MUCHIKEKWANAPE
12
                                                        GOVERNMENT’S MOTION
13    a/k/a                                             TO UNSEAL COMPLAINT AND
                                                        ARREST WARRANT
14
      “MUCHIKEKWANAPE, Roderick, Rodney”
15
      “GAMBLER, Thomas Robert”
16
      “STARKES, Paul Edward”
17
18         The United States of America, by and through Brian T. Moran, United States
19 Attorney for the Western District of Washington, and Gregory A. Gruber, Assistant
20 United States Attorney for said District, requests entry of an order unsealing the
21 Complaint for Extradition and related arrest warrant in the above captioned matter. The
22 Complaint for Extradition and related arrest warrant were filed, and ordered sealed (at the
23 request of the government) by Magistrate Judge Tsuchida, on December 14, 2020.
24         The law provides that such materials may remain under seal during the pendency
25 of an investigation. See United States v. Custer Battlefield Museum, 658 F.3d 1188,
26 1192-93 and 1196 (9th Cir. 2011). In addition, the government may seek an order
27 continuing to maintain the materials under seal even after the return of an indictment or
28 the closure of an investigation based on compelling reasons. Id. at 1195. Those reasons
     UNITED STATES’ MOTION TO UNSEAL - 1                                UNITED STATES ATTORNEY
                                                                        1201 PACIFIC AVENUE, SUITE 700
     MJ20-800
                                                                         TACOMA, WASHINGTON 98402
                                                                                (253) 428-3800
              Case 2:20-mj-00800-BAT Document 5 Filed 02/12/21 Page 2 of 3




 1 can include the need to (1) protect the identity and safety of witnesses, (2) protect the
 2 integrity of other investigations, (3) avoid risk of flight, tampering with witnesses, or
 3 destruction of evidence, (4) protect a national security concern, (5) protect a matter
 4 occurring before the grand jury, (6) protect victims, or (7) protect the safety of the target
 5 of the investigation.
 6         With due consideration of the factors identified above, and after consultation with
 7 the United States Marshals Service, the government has determined there is no longer a
 8 compelling reason to maintain those documents under seal (although the government
 9 does not seek to unseal any supporting documents or docket entries, etc., and asks that
10 those materials remain sealed). Indeed, it is now thought that the goal of locating and
11 arresting the fugitive defendant may be furthered by seeking the help of the public via the
12 media. The current sealed nature of this matter, however, prevents that option. The
13 United States therefore respectfully requests entry of the attached order, which would
14 unseal only the Complaint for Extradition and the related arrest warrant.
15         DATED this 12th day of February, 2021.
16
                                                      Respectfully submitted,
17
18                                                    BRIAN T. MORAN
                                                      United States Attorney
19
20                                                    s/Gregory A. Gruber
                                                      GREGORY A. GRUBER
21
                                                      Assistant United States Attorney
22                                                    United States Attorney’s Office
                                                      1201 Pacific Avenue, Suite 700
23
                                                      Tacoma, Washington 98402
24                                                    Telephone: (253) 428-3808
                                                      Fax:          (253) 428-3826
25
                                                      E-mail: Gregory.A.Gruber@usdoj.gov
26
27
28
     UNITED STATES’ MOTION TO UNSEAL - 2                                  UNITED STATES ATTORNEY
                                                                          1201 PACIFIC AVENUE, SUITE 700
     MJ20-800
                                                                           TACOMA, WASHINGTON 98402
                                                                                  (253) 428-3800
                Case 2:20-mj-00800-BAT Document 5 Filed 02/12/21 Page 3 of 3




 1                                         ORDER
 2        Based upon the government’s motion, and the representations made therein, the
 3 Government’s Motion to Unseal is GRANTED.
 4        IT IS HEREBY ORDERED that the Complaint for Extradition and related arrest
 5 warrant, previously filed under seal in MJ20-800, shall be UNSEALED. Any other
 6 supporting documents, as well as docket entries in the matter, shall remain SEALED at
 7 this time.
 8         DATED this ____ day of ________________, 2021.
 9
10
                                                  ________________________________
11
                                                  BRIAN A. TSUCHIDA
12                                                United States Magistrate Judge
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
     UNITED STATES’ MOTION TO UNSEAL - 3                             UNITED STATES ATTORNEY
                                                                     1201 PACIFIC AVENUE, SUITE 700
     MJ20-800
                                                                      TACOMA, WASHINGTON 98402
                                                                             (253) 428-3800
